Citation Nr: 1027264	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  10-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1970 to November 1971, 
including a tour of duty in Vietnam from September 1970 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted the Veteran's claim for service connection 
for residuals of a neck injury and assigned a 10 percent 
disability rating effective July 28, 2000.


FINDING OF FACT

The Veteran's residuals of a neck injury are not productive of 
"moderate" limitation of motion of the cervical spine, 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician, neurological disorders 
other than those already separately service connected, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, a combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for residuals of a neck injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. Part 4, 
including Diagnostic Codes 5003, 5010, 5290 (2003), 5242 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
United States Supreme Court (Supreme Court) held that the blanket 
presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, the Supreme 
Court suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  Id.  
As such, in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are prejudicial 
to the claimant. 

The Board notes that this is an appeal arising from an initial 
grant of service connection; and as the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify the Veteran in this case has been satisfied.  
See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in 
correspondence provided by the RO, the Veteran was notified of 
the type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, Social Security 
Administration, and private medical treatment records have been 
obtained.  There is no indication of any additional, relevant 
records that the RO failed to obtain.  The Veteran has been 
medically evaluated.  In sum, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the mandates 
of the VCAA. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that here 
the Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial assignment 
of the disability rating to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Here, the Veteran seeks an initial disability rating in excess of 
10 percent for residuals of a neck injury.  The criteria for 
rating diseases and injuries of the spine changed effective 
September 26, 2003.  66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as 
corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243 (2009)).  VA also 
amended the criteria for rating intervertebral disc syndrome 
effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 2002) 
(codified initially at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) and currently at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009)).  The disability is rated according to the older rating 
criteria prior to the date of the amendment and according to the 
newer criteria beginning on the effective date of the change in 
the rating criteria.  VAOPGCPREC 7-2003. 

The Veteran's claim was filed in August 2000.  As such, both the 
current version of the rating schedule, effective September 26, 
2003, and the prior version of the rating schedule, effective 
September 23, 2002, apply to the Veteran's claim.  However, the 
evidence does not reveal that the Veteran is entitled to a rating 
in excess of 10 percent under either version of the rating 
schedule.  

Addressing the former rating schedule first, the prior version of 
Diagnostic Code 5290 applies to limitation of motion of the 
cervical spine.  Under this diagnostic code provision, the next 
higher rating of 20 percent is warranted only where the evidence 
supports a "moderate" limitation of motion of the cervical spine.  
The Board does not find this to be the case here.  At the 
Veteran's July 2009 VA examination, flexion was to 45 degrees, 
extension was to 45 degrees, right lateral flexion was to 45 
degrees, left lateral flexion was to 45 degrees, right lateral 
rotation was to 80 degrees, and left lateral rotation was to 30 
degrees, with pain upon motion.  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2).  
While the Veteran displayed a deficient range of motion in left 
lateral rotation, his range of motion in forward flexion and in 
extension were normal.  Thus, the Board cannot find that overall, 
this characterizes a "moderate" limitation of motion of the 
cervical spine. 

The Board has also considered the application of other 
potentially relevant diagnostic code provisions under the prior 
criteria of the rating schedule to determine whether a rating in 
excess of 10 percent is possible.  Taking the diagnostic code 
provisions in numerical order, Diagnostic Code 5285 is not 
applicable because there is no evidence of a vertebral fracture.  
The July 2009 VA examination explicitly stated that there was no 
fracture of one or more vertebral bodies.  Diagnostic Codes 5286 
and 5287 do not apply to the Veteran's claim because he does not 
have ankylosis.  The July 2009 VA examiner explicitly found there 
was no ankylosis of either the cervical or lumbar spine.  
Diagnostic Codes 5288, 5289, 5291, and 5292 do not apply because 
they pertain to portions of the spine not pertinent to this 
disability.  

Diagnostic Code 5293, the code for intervertebral disc syndrome, 
does not apply because there have been no documentations of 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Diagnostic Code 5293 
additionally allows for separate neurological ratings, but the 
evidence here is against the award of additional separate ratings 
for any neurological disorder associated with the Veteran's 
cervical spine disability.  At the outset, the Board notes that 
the Veteran is already separately service connected and assigned 
a 20 percent disability rating for impingement syndrome of the 
left shoulder as a result of radicular pain and occasional 
paraesthesia from his neck down to his left hand.  At his July 
2009 VA examination, the Veteran's sensory examination was 
otherwise normal.  His reflexes were also normal at 2+.  There 
was no muscle atrophy, his muscle tone was normal, and his motor 
examination was normal.  As such, Diagnostic Code 5293 also 
cannot provide a basis for an increased rating under the old 
regulations.

Diagnostic Code 5294, pertaining to sacroiliac injury and 
weakness, has not been shown by the medical evidence, and 
Diagnostic Code 5295 applies to a portion of the spine not 
pertinent to this disability.  As such, the Veteran is not 
entitled to a rating in excess of 10 percent under the prior 
version of the rating schedule.

Under the current version of the rating criteria, 20 percent 
disability rating is warranted where forward flexion of the 
cervical spine is greater than 15 degrees but not greater than 30 
degrees, where the combined range of motion of the cervical spine 
is not greater than 170 degrees, or where there is muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Here, the Veteran's range of motion 
measurements discussed above do not support a higher rating under 
the current version of the rating schedule.  Forward flexion was 
to 45 degrees at the July 2009 VA examination and his combined 
range of motion was 290 degrees.  Further, although the examiner 
explicitly noted guarding of movement, he did not find muscle 
spasm, localized tenderness, or guarding severe enough to be 
responsible for an abnormal gait or an abnormal spinal contour.  

The current version of the rating schedule also allows a rating 
of 20 percent where there is intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  Again, as 
discussed above, there have been no documentations of 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Additionally, the 
current regulations allow for separate neurological evaluations, 
but again, the evidence does not support this, other than the 
separate 20 percent rating already assigned for impingement 
syndrome of the left shoulder.

For the above reasons, a rating in excess of 10 percent is not 
warranted under either the former or the current version of the 
rating criteria.  In reaching this conclusion, the Board has 
considered all applicable statutory and regulatory provisions to 
include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is essentially 
manifested by pain.  While the July 2009 VA examiner noted pain 
on motion, he did not indicate additional loss of motion on 
repetitive use, and found that the Veteran's left lateral 
rotation was limited to 30 degrees by pain, which was taken into 
account by the RO when assigning the current 10 percent rating.  

The Board also notes that the evidence of record includes the 
report of a March 2005 VA joints examination.  Although this 
examination documented the Veteran's complaints of pain, 
numbness, spasms, and weakness from the neck down the left arm, 
it did not provide any specific range of motion findings of the 
cervical spine.  

In addition, private treatment records from W. K. Cox, M.D., 
dated in 1998 revealed X-ray evidence of degenerative disc 
disease and degenerative joint disease of the cervical spine, and 
noted limited ranges of motion secondary to complaints of pain.  
However, these records did not provide any specific range of 
motion findings.  Similarly, although private treatment records 
from J. C. Flynn, Jr., M.D., found pain upon flexion and 
extension of the Veteran's neck with limited range of motion, 
these records did not provide any specific range of motion 
findings.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must only consider 
the factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994). 

Accordingly, the Board finds that the 10 percent assigned 
adequately compensates the Veteran for the level of impairment 
caused by his residuals of a neck injury.

In so deciding, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
residuals of a neck injury is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
cervical symptomatology with the established criteria found in 
the rating schedule for disabilities of the spine shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above, the rating criteria 
considers limitation of motion and pain on motion.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his cervical spine.  Additionally, although 
an April 2001 decision of the Social Security Administration 
(SSA) granted the Veteran Disability Insurance Benefits based, in 
part, on his degenerative disc disease of the cervical spine, 
status post cervical discectomy and fusion, the Board emphasizes 
that it has remanded the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) due 
to service-connected disabilities in a concurrent opinion.  On 
remand, the RO has been instructed to obtain medical opinion(s) 
to determine whether one or more of the Veteran's service-
connected disabilities have rendered him incapable of sustaining 
regular, substantially gainful employment.  

In short, there is nothing in the record at the time to indicate 
that this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a neck injury is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


